Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record fails to disclose or suggest a level shifter circuit comprising the limitations “the first mirror current is configured to deactivate the first drive transistor and to activate the third drive transistor, wherein the deactivated first drive transistor and the activated third drive transistor are configured to drive the output signal from a transient state voltage level to a steady state voltage level; and the second mirror current is configured to deactivate the second drive transistor and to activate the fourth drive transistor, wherein the deactivated second drive transistor and the activated fourth drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level” in addition to other limitations recited in the claim.
Claims 2-7, 10, and 11 are allowed because they depend on claim 1.
Claim 8 is allowed because the prior art of record fails to disclose or suggest a level shifter circuit comprising the limitations “wherein the first current mirror circuit and the second current mirror circuit are configured to drive the output signal from a transient state voltage level to a steady state voltage level, wherein: based on the input signal corresponding to a logic high and the output signal corresponding to the transient state voltage level, the first current mirror circuit is configured to generate a mirror current; and the mirror current is configured to deactivate the first drive transistor and to activate the third drive transistor, and wherein the deactivated first drive Page 4transistor and the activated third drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level by activating the second pull-up transistor” in addition to other limitations recited in the claim.
Claim 9 is allowed because it depends on claim 8.
Claim 12 is allowed because the prior art of record fails to disclose or suggest a level shifter circuit comprising the limitations “wherein the first current mirror circuit and the second current mirror circuit are configured to drive the output signal from a transient state voltage level to a steady state voltage level, wherein: based on the input signal corresponding to a logic low and the output signal corresponding to the transient state voltage level, the second current mirror circuit is configured to generate a mirror current; and the mirror current is configured to deactivate the second drive transistor and to activate the fourth drive transistor, and wherein the deactivated second drive transistor and the activated fourth drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level using the voltage from the negative supply voltage node” in addition to other limitations recited in the claim.
Claim 13 is allowed because it depends on claim 12.
Claim 14 is allowed because the prior art of record fails to disclose or suggest a level shifter circuit comprising the limitations “wherein the first current mirror circuit and the second current mirror circuit are configured to drive the output signal from a transient state voltage level to a steady state voltage level, wherein: the first mirror current is configured to deactivate the first drive transistor and to activate the third drive transistor, wherein the deactivated first drive transistor and the activated third drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level by activating a respective pull-up transistor; and the second mirror current is configured to deactivate the second drive transistor and to activate the fourth drive transistor, wherein the deactivated second drive transistor and the activated fourth drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level using a voltage from a negative supply voltage node” in addition to other limitations recited in the claim.
Claims 15-16 are allowed because it depends on claim 14.
Claim 17 is allowed because the prior art of record fails to disclose or suggest a level shifter circuit comprising the limitations “wherein the first current mirror circuit and the second current mirror circuit are configured to drive the output signal from a transient state voltage level to a steady state voltage level, wherein: based on the input signal corresponding to a logic high and the output signal corresponding to the transient state voltage level, the first current mirror circuit is configured to generate a first mirror current; based on the input signal corresponding to a logic low and the output signal corresponding to the transient state voltage level, the second current mirror circuit is configured to generate a second mirror current; Page 8the first mirror current is configured to deactivate the first drive transistor and to activate the third drive transistor, and wherein the deactivated first drive transistor and the activated third drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level by activating the second pull-up transistor; and the second mirror current is configured to deactivate the second drive transistor and to activate the fourth drive transistor, and wherein the deactivated second drive transistor and the activated fourth drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level using the voltage from the negative supply voltage node” in addition to other limitations recited in the claim.
	Claim 18 is allowed because the prior art of record fails to disclose or suggest a level shifter circuit comprising the limitations “wherein the first current mirror circuit and the second current mirror circuit are configured to drive the output signal from a transient state voltage level to a steady state voltage level by generating a first mirror current and a second mirror current, wherein: the first mirror current is configured to deactivate the first drive transistor and to activate the third drive transistor, wherein the deactivated first drive transistor and the activated third drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level by activating the pull-up transistor; and the second mirror current is configured to deactivate the second drive transistor and to activate the fourth drive transistor, wherein the deactivated Page 9second drive transistor and the activated fourth drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level using a voltage from a negative supply voltage node” in addition to other limitations recited in the claim.
	Claim 19 is allowed because it depends on claim 18.
	Claim 20 is allowed because the prior art of record fails to disclose or suggest a level shifter circuit comprising the limitations “wherein the first current mirror circuit and the second current mirror circuit are configured to drive the output signal from a transient state voltage level to a steady state voltage level by generating a first mirror current and a second mirror current, wherein: based on the input signal corresponding to a logic high and the output signal corresponding to the transient state voltage level, the first current mirror circuit is configured to generate the first mirror current; based on the input signal corresponding to a logic low and the output signal corresponding to the transient state voltage level, the second current mirror circuit is configured to generate the second mirror current; the first mirror current is configured to deactivate the first drive transistor and to activate the third drive transistor, and wherein the deactivated first drive transistor and the activated third drive transistor are configured to drive the output Page 10signal from the transient state voltage level to the steady state voltage level by activating a pull-up transistor; and the second mirror current is configured to deactivate the second drive transistor and to activate the fourth drive transistor, and wherein the deactivated second drive transistor and the activated fourth drive transistor are configured to drive the output signal from the transient state voltage level to the steady state voltage level using a voltage from a negative supply voltage node” in addition to other limitations recited in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842